UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.333-88612 Pre Effective Amendment No. o Post Effective Amendment No.9 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-21099 Amendment No. 20 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – 12 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Thomas E. Barnes, SVP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2008 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2008 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Single Purchase Payment Immediate Variable and/or Fixed Income Annuity Contract Waddell & Reed Advisors Select Income Annuity SM Nationwide Life Insurance Company Individual Single Purchase Payment Immediate Variable and/or Fixed Income Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-12 The date of this prospectus is May 1, 2008. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2008), which contains additional information about the contracts and the variable account, including the Condensed Financial Information for the various variable account charges applicable to the contracts, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.(The Condensed Financial Information for the minimum and maximum variable account charges is available in Appendix B of this prospectus.)The table of contents for the Statement of Additional Information is on page 24.For general information or to obtain free copies of the Statement of Additional Information, call 1-866-221-1100 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this product can be found at www.waddell.com. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the investment options available under the contract.The new investment options listed below (and all other variable investment options) are only available for the portion of your contract designated to provide for variable annuity payments.Any portion of your contract designated to provide for fixed annuity payments may not be reallocated to a variable investment option under the contract.Please refer to your prospectus. W&R Target Funds, Inc. · Asset Strategy Portfolio* · Balanced Portfolio · Bond Portfolio* · Core Equity Portfolio · Dividend Income Portfolio · Energy Portfolio · Global Natural Resources Portfolio · Growth Portfolio · High Income Portfolio* · International Growth Portfolio · International Value Portfolio · Micro Cap Growth Portfolio · Mid Cap Growth Portfolio · Money Market Portfolio · Mortgage Securities Portfolio · Real Estate Securities Portfolio · Science and Technology Portfolio · Small Cap Growth Portfolio · Small Cap Value Portfolio 1 · Value Portfolio *These investment options may invest in lower quality debt securities commonly referred to as junk bonds. Purchase payments not invested in the investment options of the Nationwide Variable Account-12 ("variable account") may be allocated for the purchase of fixed annuity payments (see Appendix B). 2 Glossary of Special Terms Annual benefit leveling- The adjustment to variable annuity payments to make payments made during the following 12 months equal in amount. Annuity income unit - An accounting unit of measure used to calculate the value of variable annuity payments after the first payment. Assumed investment return- The net investment return required to maintain level variable annuity payments.The selected assumed investment return is used in calculating the initial variable annuity payment. Assumed investment return factor- The assumed investment return factor adjusts the annuity income unit value based on the assumed investment return chosen by the owner and permitted under the contract. Commutation value- The value of future annuity payments that are converted (commuted) into a lump sum.The commutation value may be available for withdrawal under certain income options, and may be available to beneficiaries when an annuitant dies before all term certain payments have been made. Contract value - The value of any amount allocated to the variable account (plus or minus any investment experience) plus any amount designated for the purchase of fixed annuity payments, less any distributions previously made. FDIC- Federal Deposit Insurance Corporation. Fixed annuity payment(s)- Annuity payments which are guaranteed by Nationwide as to dollar amount. General account- All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Income option- The type of annuity payments chosen by the contract owner. Income start date- The date Nationwide calculates the schedule of annuity payments and begins the processing necessary to start annuity payments.The date that annuity payments actually start varies, but generally is within 7-10 days after Nationwide calculates the annuity payment schedule. Individual Retirement Annuity - An annuity described in Section 408(b) of the Internal Revenue Code (not including Roth IRAs). Investment option(s)- The underlying mutual funds which are purchased by the variable account and accounted for in separate sub-accounts of the variable account.The performance of selected investment options determines the value of variable annuity payments after the first payment. Nationwide - Nationwide Life Insurance Company. Net asset value- The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as an Individual Retirement Annuity, Roth IRA, or Tax Sheltered Annuity. Roth IRA- An annuity described in Section 408A of the Internal Revenue Code. SEC- Securities and Exchange Commission. Sub-accounts - Separate and distinct divisions of the variable account.Each sub-account corresponds to a specific underlying mutual fund upon which investment performance is based. Tax Sheltered Annuity - An annuity described in Section 403(b) of the Internal Revenue Code. Valuation date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of investment options such that the current Net asset value ofaccumulation units or annuity income units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period-The period of time commencing at the close of a Valuation date and ending at the close of the New York Stock Exchange for the next succeeding Valuation date. Variable account - Nationwide Variable Account-12, which is a separate account of Nationwide.The variable account is divided into sub-accounts, each of which invests in shares of a separate investment option. Variable account value- The amount allocated to the variable account, plus or minus investment experience, and minus any previous variable account distributions.For life contingent income options, living credits also are periodically added to the variable account value. Variable annuity payment(s)- Annuity payments which are not guaranteed as to dollar amount and which vary with the investment experience of the investment options. 3 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 6 Investment Option Annual Expenses 6 Synopsis of the Contracts 6 Purchase Payment Charges and Expenses Annuity Payments Taxation Right to Examine Financial Statements 7 Condensed Financial Information 7 Nationwide Life Insurance Company 7 General Distributor 7 Investing in the Contract 7 The Variable Account and Investment Options The Contract in General 9 Distribution, Promotional and Sales Expenses Investment Options Payments Profitability Contract Modification Standard Charges and Deductions 10 Mortality and Expense Risk Charge Contingent Deferred Sales Charge Premium Taxes Contract Ownership 11 Ownership Rights Between the Date of Issue and the Income Start Date Ownership Rights After the Income Start Date and Prior to the Annuitant’s Death Changes Joint Ownership Annuitant and Joint Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 12 Purchase Payment Allocation of the Purchase Payment Pricing Transfers Transfer Restrictions Right to Examine (Right to Revoke) 14 Withdrawals (Redemptions) 14 Withdrawals Before the Income Start Date Withdrawals On or After the Income Start Date Partial Withdrawals (Partial Redemptions) Full Withdrawals (Full Redemptions) Withdrawals from Individual Retirement Annuities, Roth IRAs or Tax Sheltered Annuities upon Exercise of the Right to Examine Restrictions on Withdrawals from a Tax Sheltered Annuity Assignment 16 Annuity Payments 16 Income Start Date Fixed Annuity Payments Variable Annuity Payments Net Investment Factor Frequency and Amount of Annuity Payments Annual Benefit Leveling 4 Table of Contents (continued) Page Income Options 18 Single Life Single Life with Term Certain Single Life with Cash Refund Joint and Last Survivor Joint and 100% Last Survivor with Term Certain Joint and 100% Last Survivor with Cash Refund Joint and 50% Survivor Term Certain Lump Sum Death Benefit Option Continuation of Payments Death Benefit Option Living Credits Any Other Option Death Before the Income Start Date 20 Death of Contract Owner Death of Annuitant Death After the Income Start Date 20 Death of Contract Owner Death of Annuitant Statements and Reports 20 Legal Proceedings 21 Table of Contents of Statement of Additional Information 24 Appendix A: Investment Options 25 Appendix B: Fixed Annuity Payments 27 Appendix C: Illustration of Variable Annuity Income 29 Appendix D: Condensed Financial Information 31 Appendix E: Contract Types and Tax Information 34 5 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments withdrawn) 6%1 Number of Completed Years from Date of Issue 0 1 2 3 4 5 6 Thereafter CDSC Percentage 6% 6% 5% 5% 4% 3% 2% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Premium Tax Charge (as a percentage of purchase payments) 5%2 The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including investment option fees and expenses). Recurring Contract Expenses Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)3 Mortality and Expense Risk Charge 1.50% 1 For contracts issued on or after May 1, 2002 and before May 1, 2005, no CDSC will be assessed on withdrawals taken during the first contract year.A CDSC will only be assessed if a withdrawal (other than an annuity payment) is taken as permitted under term certain income options. The Internal Revenue Code may impose restrictions on withdrawals from contracts issued as Tax Sheltered Annuities. 2 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 3 These charges apply only to sub-account allocations.They are charged on a daily basis at the annualized rate noted above. Investment Option Annual Expenses The next table shows the minimum and maximum total operating expenses, as of December 31, 2007, charged by the investment options periodically during the life of the contract.More detail concerning each investment option’s fees and expenses is contained in the prospectus for each investment option. Total Annual Investment Option Operating Expenses Minimum Maximum (expenses that are deducted from investment option assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average investment option assets) 0.76% 1.38% The minimum and maximum investment options operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some investment options.Therefore, actual expenses could be lower.Refer to the investment options prospectuses for specific expense information. Synopsis of the Contracts The contracts are individual single purchase payment immediate variable and/or fixed income annuity contracts. The contracts can be categorized as: · Individual Retirement Annuities ("IRAs"); · Non-Qualified Contracts; · Roth IRAs; and · Tax Sheltered Annuities. For more detailed information with regard to the differences in contract types, please see "Types of Contracts" in Appendix E. This contract is not designed for and does not support active trading strategies.In order to protect investors in this contract that do not utilize such strategies, Nationwide may initiate certain exchange offers intended to provide contract owners that meet certain criteria with an alternate variable annuity designed to accommodate active trading.If this contract is exchanged as part of an exchange offer, the exchange will be made on the basis of the relative Net asset values of the 6 exchanged contract.Furthermore, no CDSC will be assessed on the exchanged assets and Nationwide will "tack" the contract’s CDSC schedule onto the new contract.This means that the CDSC schedule will not start anew on the exchanged assets in the new contract; rather, the CDSC schedule from the exchanged contract will be applied to the exchanged assets both in terms of percentages and the number of completed contract years.This enables the contract owner to exchange into the new contract without having to start a new CDSC schedule on exchanged assets.However, if subsequent purchase payments are made to the new contract, they will be subject to any applicable CDSC schedule that is part of the new contract. Purchase Payment The minimum single purchase payment is $35,000.No additional purchase payments will be accepted or permitted.The single purchase payment may be composed of money from different sources (for example, upon any contract exchanges). Charges and Expenses Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 1.50% of the daily net assets of the variable account.Nationwide assesses this charge in return for bearing certain mortality and expense risks, as well as for administrative expenses. Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, if the income option elected permits withdrawals other than annuity payments, Nationwide may deduct a Contingent Deferred Sales Charge ("CDSC") upon such withdrawal.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 6% of purchase payments withdrawn (see "Contingent Deferred Sales Charge"). Annuity Payments Annuity payments are calculated on the income start date and generally ered, the expenses expected to be incurred and risks assumed by Nationwide. SIGNATURES As required by the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, NATIONWIDE VARIABLE ACCOUNT-12, certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of the Registration Statement and has caused this Registration Statement to be signed on its behalf in the City of Columbus, and State of Ohio, on this17th day of April, 2008. NATIONWIDE VARIABLE ACCOUNT-12 (Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Depositor) By /s/ W. MICHAEL STOBART W. Michael Stobart As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 17th day of April, 2008. W. G. JURGENSEN W. G. Jurgensen, Director and Chief Executive Officer ARDEN L. SHISLER Arden L. Shisler, Chairman of the Board JOSEPH A. ALUTTO Joseph A. Alutto, Director JAMES G. BROCKSMITH, JR. James G. Brocksmith, Jr., Director KEITH W. ECKEL Keith W. Eckel, Director LYDIA M. MARSHALL Lydia M. Marshall, Director DONALD L. MCWHORTER Donald L. McWhorter, Director MARTHA MILLER DE LOMBERA Martha Miller de Lombera, Director DAVID O. MILLER David O. Miller, Director JAMES F. PATTERSON James F. Patterson, Director GERALD D. PROTHRO Gerald D. Prothro, Director ALEX SHUMATE Alex Shumate, Director By /s/W. MICHAEL STOBART W. Michael Stobart Attorney-in-Fact
